Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of August 10, 2016
(the “Effective Date”), is made between InVivo Therapeutics Holdings Corp. (the
“Company”) a corporation duly organized and validly existing under the laws of
the State of Nevada having a business address of One Kendall Square, Building
1400 East, Floor 4, Cambridge, MA 02139, and Pamela Stahl (the “Executive”). an
individual having an address at 1313 N. Franklin Place #705, Milwaukee,
WI 53202.

 

WITNESSETH THAT:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

 

1.



Performance of Services.  The Executive’s employment with the Company shall be
subject to the following:

 

(a)



Subject to the terms of this Agreement, the Company hereby agrees to employ the
Executive as its Chief Commercial Officer.  The Executive shall also serve as
Chief Commercial Officer of InVivo Therapeutics Corporation, the Company’s
wholly-owned subsidiary. The Executive shall be based at the Company’s
headquarters in Cambridge, MA.

 

(b)



While the Executive is employed by the Company, the Executive shall devote her
business time, energies and talents to serving as its Chief Commercial Officer. 
The Executive may, however, serve on outside boards of directors, to the extent
that such activities do not materially inhibit or prohibit the performance of
the Executive’s duties under this Agreement or conflict in any material way with
the business of the Company or any subsidiary.

 

(c)



The Executive shall serve as a Section 16 officer of the Company subject to the
various regulatory filing responsibilities that must be met by directors,
officers and principal stockholders as required by this section of the
Securities and Exchange Act of 1934, as amended, and the related rules and
regulations of the Securities and Exchange Commission.

 

(d)



The Executive agrees that she shall perform her duties faithfully and
efficiently subject to the directions of the Chief Executive Officer (“CEO”) and
the Board of Directors of the Company (the “Board”).  The Executive shall not,
without her consent, be assigned tasks that would be inconsistent with those of
the Chief Commercial Officer.  The Executive shall report to the CEO and shall
have such authority, power, responsibilities and duties as are inherent in her
position (and the undertakings applicable to her position) and necessary to
carry out her responsibilities and the duties required of her hereunder.







--------------------------------------------------------------------------------

 



(e)



The Executive’s employment with the Company is “at-will,” which means that
either the Executive or the Company may terminate the Executive’s employment at
any time, for any reason, or for no reason, by providing notice thereof to the
other party, subject to the terms of this Agreement.  The Executive acknowledges
that the Agreement does not constitute a contract of employment for any
particular period of time or impose on the Company any obligation to retain the
Executive as an employee. If the Executive’s employment with the Company
terminates for any reason, the Executive shall be deemed to have resigned,
effective as of the date of such termination, as an officer or director of any
subsidiary of the Company, and the Executive hereby agrees to promptly execute
resignation letters documenting such resignations upon the request of the
Company.

 

(f)



The Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein which may be
adopted from time to time by the Company.

 

2.



Compensation.  Subject to the terms of this Agreement, while the Executive is
employed by the Company, the Company shall compensate her for her services as
follows:

 

(a)



Salary.  The Company shall pay to the Executive a salary at the annual rate of
$335,000 paid in accordance with the Company’s usual payroll practices.  This
salary will be reviewed annually by the Compensation Committee of the Board and
may be adjusted upward (but not downward without the Executive’s consent) in the
sole discretion of the Compensation Committee of the Board.

 

(b)



Bonus.  The Executive shall be eligible to receive an annual bonus of 35% of her
annual salary, subject to her performance of specified objectives to be
established by the CEO in collaboration with the Executive each year.  Actual
bonus payout may be below or above the annual target bonus subject to
performance. The Executive will be eligible to receive a bonus for 2016 of
$117,250; provided, however, if the Executive’s employment with the Company
terminates by reason of election by the Executive for other than for Good Reason
(as defined below) or termination for Cause (as defined below) by the Company
before the first anniversary of the Executive’s Start Date (as defined in
Section 3), the Company will be entitled to recover from the Executive, and
Executive agrees to pay back to the Company, the prorated portion of the bonus
representing the number of days that the Executive was short of being employed
for 365 days. (E.g., If Executive’s employment is from September 15, 2016 to
July 31, 2017, she will have been employed for 320 of 365 days, leaving her 45
days short of 365.  Consequently, the Company would be entitled to recover
$14,455 representing the prorated portion of the bonus for the 45-day
shortfall.)

 

For the purposes of this Agreement, “Good Reason” for termination by election of
the Executive shall mean (i) a material adverse change in the Executive’s
authority, duties or compensation without the prior consent of the Executive, or
(ii) a material breach by the Company of the terms of this Agreement, which
breach is not remedied by the Company within 10 days following written notice
from the Executive to the Company notifying it of

 





2

--------------------------------------------------------------------------------

 



such breach. “Cause” shall mean (i) a good faith finding by the Company that (A)
the Executive has failed to perform her reasonably assigned duties for the
Company and has failed to remedy such failure within 10 days following written
notice from the Company to the Executive notifying her of such failure, (B) the
Executive has engaged in dishonesty, gross negligence or misconduct, or (C) the
Executive’s conviction, or the entry of a pleading of guilty or nolo contendere
by the Executive to, any crime involving moral turpitude or any felony.

 

(c)



Equity Awards.  The Executive shall be granted the option to purchase up to that
certain number of shares of the Company’s common stock equivalent to $1,123,450
in Black-Scholes value of the Company’s common stock at an exercise price equal
to the closing price of a share of the Company’s common stock priced at market
value on the Start Date (the “Initial Grant”).  On the one year anniversary of
the Start Date, 25% of the Initial Grant shall become vested.  Thereafter, the
Initial Grant shall vest in 36 equal installments on each monthly anniversary of
the Start Date until fully vested 48 months from the Start Date. The Executive
shall also be eligible to receive other equity awards through participation in
the Company’s equity incentive programs, as determined in the sole discretion of
the Board (or a designated committee thereof).

 

(d)



Equity Awards Buyout.  The Executive shall be eligible to receive a cash payment
for the value of the United Health Care (NYSE: UNH) restricted stock units and
stock options that she will forfeit upon employment with the Company which would
have vested from her prior employer, United Health Care, on
February 6-12, 2017.  The Company will calculate the amount of the cash payment
based on the value of 788.728 restricted stock units and the in-the-money value
of the 3003 stock options using the closing price of United Health Care (NYSE:
UNH) common stock on Monday, February 13, 2017.  The Company will make the cash
payment to the Executive based on these calculations; provided, however, if the
Executive’s employment with the Company terminates by reason of election by the
Executive for other than for Good Reason or termination for Cause by the Company
before the first anniversary of the Executive’s Start Date (as defined in
Section 3), the Company will be entitled to recover from the Executive, and
Executive agrees to pay back to the Company, the prorated portion of the equity
awards buyout representing the number of days that the Executive was short of
being employed for 365 days.

 

(e)



Housing Reimbursement.  The Executive shall be eligible to receive a one-time
UHC housing reimbursement payment of $25,180; provided, however, if the
Executive’s employment with the Company terminates by reason of election by the
Executive for other than for Good Reason or termination for Cause by the Company
before the second anniversary of her Start Date, the Company will be entitled to
recover from the Executive, and Executive agrees to pay back to the Company, the
prorated portion of the UHC housing reimbursement representing the number of
days that the Executive was short of being employed for 730 days.  





3

--------------------------------------------------------------------------------

 



 

(f)



Reimbursement of Relocation and Temporary Living Expenses.  The Executive shall
be eligible to receive reimbursement for relocation, Milwaukee condominium sale,
temporary living and travel expenses in connection with her relocation to
Massachusetts.  The Company has estimated these expenses to be up to $60,000,
and the Company will cover tax gross-up expenses at the applicable federal,
state and FICA rates; provided, however, if the Executive’s employment with the
Company terminates by reason of election by the Executive for other than for
Good Reason or termination for Cause by the Company before the second
anniversary of her Start Date, the Company will be entitled to recover from the
Executive, and Executive agrees to pay back to the Company, the prorated portion
of reimbursements (and gross-up payments) representing the number of days that
the Executive was short of being employed for 730 days.

 

(g)



Other Benefits.  The Executive shall be eligible for all medical, dental and
other benefits and fringe benefits to the same extent and on the same terms as
those benefits are provided by the Company from time to time to the Company’s
other senior management members, including paid vacation.  In addition, the
Company shall provide parking privileges at or near the Company’s headquarters.

 

(h)



Expense Reimbursement.  The Company will reimburse the Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of her duties,
responsibilities or services under this Agreement, provided that such expenses
are incurred and accounted for in accordance with the reasonable policies and
procedures established by the Company.

 

(i)



Withholding.  All salary, bonus and other compensation payable to the Executive
shall be subject to applicable withholding taxes.

 

(j)



Indemnification and Insurance.

 

(i)



The Company and the Executive, contemporaneously with the execution of this
Agreement, shall execute the Company’s standard Indemnification Agreement.  

 

(ii)



The Company shall maintain directors and officers liability insurance in
commercially reasonably amounts (as reasonably determined by the Board), and the
Executive shall be covered under such insurance to the same extent as other
senior management members.

 

3.



Term and Termination.  The Company and the Executive agree that the Executive’s
employment with the Company is scheduled to begin on or about September 15, 2016
with the actual first day of her employment being defined herein as the “Start
Date.” The Executive’s employment with the Company pursuant to this Agreement
shall terminate upon the occurrence of any of the following: 

 

(a)



At the election of the Company for Cause immediately upon written notice by the
Company to the Executive which notice shall identify the Cause upon which the
termination is based;





4

--------------------------------------------------------------------------------

 



(b)



Upon the death or permanent disability of the Executive, if such disability
renders the Executive incapable of performing her duties, as reasonably
determined by the Company, and the Executive is considered disabled within the
meaning of the relevant U.S. Treasury regulations;

 

(c)



At the election of either party upon not less than 10 days’ prior written notice
of termination; or

 

(d)



At the election of the Executive for Good Reason immediately upon written notice
by the Executive to the Company which notice shall identify the Good Reason upon
which the termination is based. 

 

4.



Rights Upon Termination.  Upon the Date of Termination (as defined below), the
Company shall provide to the Executive the following:

 

(a)



Accrued Obligations.  The Company will pay the Executive her Accrued Obligations
promptly following the Date of Termination.  For purposes of this Agreement,
“Date of Termination” means the last day the Executive is employed by the
Company pursuant to this Agreement, and “Accrued Obligations” means (i) the
portion of the Executive’s salary as has accrued prior to any termination of her
employment with the Company and has not yet been paid, (ii) an amount equal to
the value of any accrued unused vacation days or paid time off, (iii) the amount
of any annual bonus declared but not yet paid and (iv) the amount of any
expenses properly incurred by the Executive on behalf of the Company prior to
any such termination and not yet reimbursed pursuant to Section 2(e) hereof.

 

(b)



Severance. 

 

(i)



If the Executive’s employment is terminated without Cause by the Company under
Section 3(c) or by the Executive for Good Reason under Section 3(d) in the
absence of a Change in Control (as defined in the Company’s 2015 Equity
Incentive Plan, the Company shall (A) continue to pay the Executive her base
salary as in effect on the Date of Termination, paid in accordance with the
Company’s usual payroll practices, for a period of 12 months following the Date
of Termination and (B) if the Executive is participating in the Company’s
employee group health insurance plans on the Date of Termination, continue such
benefits for a period of 6 months following the Date of Termination.

 

(ii)



If the Executive’s employment is terminated without Cause by the Company under
Section 3(c) or by the Executive for Good Reason under Section 3(d) within the
twelve month period following a Change in Control, the Company shall (A) pay the
Executive an amount equal to 1.5 times her base salary as in effect on the Date
of Termination plus 100% of her target annual bonus, (B) accelerate in full the
vesting on all outstanding, unvested equity awards held by the Executive and (C)
if the Executive is participating in the Company’s employee group health
insurance plans on the Date of Termination, continue such benefits for a period
of 12 months following the Date of Termination.

 

(iii)



The payment to the Executive of the amounts payable under this Section 4(b)
shall (A) be contingent upon the execution by the Executive of a release in a
form reasonably acceptable to the Company and (B) constitute the sole remedy of
the





5

--------------------------------------------------------------------------------

 



Executive in the event of a termination of the Executive’s employment in the
circumstances set forth in this Section 4(b).

 

(c)



COBRA.  The Executive and any of her dependents shall be eligible for COBRA
continuation coverage (as described in section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”)) at the Executive’s own cost to the extent
permitted by applicable law.

 

(d)



Other Benefits.  The Company shall provide any other payments or benefits to be
provided to the Executive by the Company or a subsidiary pursuant to any
Executive benefit plans or arrangements established or adopted by the Company or
a subsidiary (including, without limitation, any rights to indemnification from
the Company (or from a third-party insurer for directors and officers liability
coverage) under Section 2(g) or otherwise with respect to any costs, losses,
claims, suits, proceedings, damages or liabilities to which the Executive may
become subject which arise out of, are based upon or relate to the Executive’s
employment by the Company), to the extent such amounts are due from the Company
in accordance with the terms of this Agreement or such plans or arrangements.

 

5.



Proprietary Information.

 

(a)



The Executive agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company.  Without
limitation, Proprietary Information shall include inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
development plans, research data, clinical data, confidential communications
with regulatory bodies and other third parties, financial data, personnel data,
computer programs, customer and supplier lists, and contacts with or knowledge
of customers or prospective customers of the Company.  The Executive will not
disclose any Proprietary Information to any person or entity other than
employees of the Company with authorization to access the information or use the
same for any purposes (other than in the performance of her duties as an
Executive of the Company) during or after her employment with the Company,
unless and until such Proprietary Information has become public knowledge
without fault of the Executive or such disclosure is required by law.

 

(b)



The Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, electronic, or other tangible material containing Proprietary
Information, in any form, whether created by the Executive or others, which
shall come into her custody or possession, shall be the exclusive property of
the Company and will be used by the Executive only in the performance of her
duties for the Company.  All such materials or copies thereof and all tangible
property of the Company in the custody or possession of the Executive shall be
delivered to the Company, upon the earlier of (i) a request by the Company or
(ii) the Date of Termination of her employment.  After such delivery, the
Executive shall not retain any such materials or copies thereof or any such
tangible property.

 

(c)



The Executive agrees that her obligation not to disclose or to use information
and materials of the types set forth in Sections 5(a) and 5(b), and her
obligation to return materials and tangible property, set forth in Section 5(b),
also extends to such types of information, materials and tangible property of
customers of the Company





6

--------------------------------------------------------------------------------

 



or suppliers to the Company or other third parties, including licensors and
licensees, who may have disclosed or entrusted the same to the Company or to the
Executive.

 

6.



Inventions.

 

(a)



The Executive will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by her, or under her direction, or jointly with
others, during her employment by the Company, whether or not during normal
working hours or on the premises of the Company (all of which are collectively
referred to in this Agreement as “Inventions”).

 

(b)



The Executive agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all of her right, title and interest
in and to all Inventions and related patents, patent applications, trade
secrets, copyrights and copyright applications.  However, this Section 6(b)
shall not apply to Inventions which are unrelated to the present or planned
business or research and development of the Company and which are made and
conceived by the Executive outside of normal working hours, outside the
Company’s premises and do not involve use of the Company’s tools, devices,
equipment or Proprietary Information.  The Executive understands that, to the
extent this Agreement is to be construed in accordance with the laws of any
state which precludes a requirement in an Executive agreement to assign certain
classes of inventions made by an Executive, this Section 6(b) shall be
interpreted to not apply to any invention which a court rules and/or the Company
agrees to fall within such classes.

 

(c)



The Executive agrees to cooperate fully with the Company, both during and after
her employment with the Company, with respect to the procurement, maintenance
and enforcement of patents, trademarks, copyrights and other intellectual
property rights (both in the United States and foreign countries) relating to
Inventions.  The Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Invention.  The Executive further agrees that if the Company is
unable to secure the signature of the Executive on any such papers with
reasonable effort, an executive officer of the Company shall be entitled to
execute any such papers as the agent and the attorney-in-fact of the Executive,
and the Executive hereby irrevocably designates and appoints each executive
officer of the Company as her agent and attorney-in-fact to execute any such
papers on her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Invention, under the conditions described herein.

 

7.



Remedies.  The Executive agrees and acknowledges that her breach of Section 5 or
Section 6 cannot be reasonably or adequately compensated for in money damages
alone and would cause irreparable injury to the Company.  Accordingly, the
Executive agrees that, with respect to a breach of such Sections, the Company is
entitled to, in addition to all other rights and remedies available to the
Company at law or in equity, specific performance and immediate injunctive
relief, without posting a bond.





7

--------------------------------------------------------------------------------

 



8.



Non-Compete and Non-Solicitation. 

 

(a)



Restricted Activities.  While the Executive is employed by the Company and for a
period of one year after the termination or cessation of such employment for any
reason, the Executive will not directly or indirectly:

 

(i)



engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that develops, manufactures, markets, licenses, sells or provides any product or
service that competes with any product or service developed, manufactured,
marketed, licensed, sold or provided, or planned to be developed, manufactured,
marketed, licensed, sold or provided by the Company while the Executive was
employed by the Company; or

 

(ii)



either alone or in association with others (A) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of the Company to leave the employ of the Company, or (B) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the last six months term of the
Executive’s employment with the Company.

 

(b)



Extension.  If the Executive violates the provisions of Section 8(a), the
Executive shall continue to be bound by the restrictions set forth in Section
8(a) until a period of one year has expired without any violation of such
provisions.

 

(c)



Interpretation.  If any restriction set forth in Section 8(a) is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

(d)



Equitable Remedies.  The restrictions contained in this Section 8 are necessary
for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose.  The Executive
agrees that any breach of this Section 8 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure.  Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 8 and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

9.



Compliance with Section 409A.

 

(a)



General.  It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A





8

--------------------------------------------------------------------------------

 



are applicable thereto, and the provisions of this Agreement shall be construed
in a manner consistent with that intention.  If the Executive or the Company
believes, at any time, that any such benefit or right that is subject to Section
409A does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the timing of such benefits and rights
such that they comply with Section 409A (with the most limited possible economic
effect on the Executive).

 

(b)



Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

 

(c)



6 Month Delay for “Specified Employees”.

 

(i)



If the Executive is a “specified employee,” then no payment or benefit that is
payable on account of the Executive’s “separation from service,” as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after the Executive’s “separation from service” (or, if earlier, the date
of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  There shall
be added to any payments that are delayed pursuant to this provision interest at
the prime rate as reported in the Wall Street Journal for the date of the
Executive’s separation from service.  Such interest shall be calculated from the
date on which the payment otherwise would have been made until the date on which
the payment is made.

 

(ii)



For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of her separation from service, the
Executive is a “key employee” (within the meaning of Section 416(i) of the Code)
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

 

(d)



No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

(e)



Treatment of Each Installment as a Separate Payment.  For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment.  In addition, to the extent permissible under Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.





9

--------------------------------------------------------------------------------

 



(f)



Taxable Reimbursements.

 

(i)



Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Executive
following the year in which the expense was incurred.

 

(ii)



The amount of any Taxable Reimbursements to be provided to the Executive during
any taxable year of the Executive shall not affect the expenses eligible for
reimbursement to be provided in any other taxable year of the Executive.

 

(iii)



The right to Taxable Reimbursements shall not be subject to liquidation or
exchange for another benefit.

 

10.



Survival.  The Executive agrees that her obligations under Sections 5, 6, 8 and
9 of this Agreement shall survive the termination of her employment, regardless
of the reason for such termination.

 

11.



Acknowledgement.  The Executive acknowledges and agrees that the Company does
not desire her to use any confidential information of any prior employer during
her employment hereunder and that the Company will not ask for nor will it
accept any such confidential information.  This acknowledgement shall not reduce
or otherwise affect the Executive’s rights to indemnification from the Company. 

 

12.



Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

13.



Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts.  Both
parties agree to exclusive venue in the state (Middlesex County) or federal
courts located in the Commonwealth of Massachusetts.

 

14.



Successors and Assigns.  This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

 

15.



Entire Agreement.  This Agreement, with the Indemnification Agreement, contains
the entire agreement of the parties and supersedes any prior understandings or
agreements between the Executive and the Company.  This Agreement may be changed
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought.

 

16.



Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but both of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.





10

--------------------------------------------------------------------------------

 



 

 

 

 

Company

 

 

 

InVivo Therapeutics Holdings Corp.

 

 

 

 

 

 

 

By:

/s/ Mark D. Perrin

 

Name:  Mark D. Perrin

 

Title:  Chief Executive Officer

 

 

 

 

 

Executive

 

 

 

Pamela Stahl

 

 

 

 

 

/s/ Pamela Stahl

 

 

 

 

11

--------------------------------------------------------------------------------